Ehrlich, C. J.
Where the facts are undisputed, the court, on appeal, may direct the resettlement of a case or order to conform to the facts. Rubber Co. v. Rothery, 112 N. Y. 592, 30 N. E. Rep. 546, on appeal 119 N. Y. 633, 23 N. E. Rep. 529; Gleason v. Smith, 34 Hun, 547; Healey v. Terry, (City Ct. N. Y.) 7 N. Y. Supp. 321. But here the facts are disputed. The certificate of the judge as to what occurred before him must be accepted as conclusive. Green v. Shute, (City Ct. N. Y.) 7 N. Y. Supp. 69; Healey v. Terry, supra. The rule applies to the present contention, (Smith v. Grant, 11 Civil Proc. R. 354,) and requires that the order appealed from must be affirmed, with costs. All concur.